Citation Nr: 1827110	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans' Affairs pension benefits in the amount of $19,348.77.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Committee on Waiver of Indebtedness of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction over the Veteran's claims file was later transferred to the RO in Atlanta, Georgia.

The Veteran testified in support of these claims during a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in March 2018. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran believed that notifying the VA health care system of his incarceration fulfilled his duty to notify VA of his incarceration.

2. Recovery of the overpayment would cause the Veteran hardship, and waiver of recovery would not result in unjust enrichment.


CONCLUSION OF LAW

Recovery from the Veteran of the overpayment of pension benefits is against equity and good conscience; therefore, recovery of the overpayment is waived. 38 U.S.C. 
§ 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was incarcerated from June 30, 2011 to August 14, 2012. He testified that when the prison notified the VA healthcare system of his incarceration in relation to his prescription drugs, he thought that VA was sufficiently notified of his incarceration. 

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of repayment of a debt. See Schaper v. Derwinski, 11 Vet. App. 268 (1998). An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 C.F.R. § 1.962.

An overpayment was properly created in this case. The appellant was incarcerated beginning on June 30, 2011. His entitlement to VA benefits ended after sixty days of incarceration. His sixty-first day of incarceration was August 30, 2011. The Veteran was not entitled to pension benefits beginning on August 30, 2011. The payments after the August 30, 2011 formed an overpayment and a valid debt.

The appellant seeks waiver of recovery of the overpayment. Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification of the payee of the indebtedness. 38 U.S.C. § 5302(a); 
38 C.F.R. § 1.963(b)(2). In this case, the Veteran was notified of the overpayment indebtedness in December 2013. He expressed disagreement with that finding in December 2013. Thus, his application was timely filed. 

A waiver is prohibited if there is an indication of fraud, misrepresentation, or bad faith on the part of the claimant. 38 U.S.C. § 5302(c). VA found no evidence of fraud, misrepresentation, or bad faith on the appellant's part. The Board also finds that the record contains no evidence of fraud, misrepresentation, or bad faith on the Veteran's part. While the Veteran was incorrect that notification of the VA health system was sufficient to fulfill his obligations, the record shows that the prison notified the VA health system. Additionally, the Board finds the Veteran's testimony regarding his mistaken belief to be credible.  

The equity and good conscience standard with regard to waiver of recovery of a debt due to overpayment is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. 38 C.F.R. § 1.965(a). It means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965(a). In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of the faults of the debtor and VA; (3) whether collecting the debt would cause undue hardship; (4) whether denial of waiver would defeat the purpose of the benefits; (5) whether waiving the debt would result in unjust enrichment of the debtor; and (6) whether the debtor, in relying on VA benefits, changed his position to his detriment. 38 C.F.R. § 1.965.

The Board finds that the Veteran was at fault in the creation of the overpayment. VA was not at fault. However, collecting the debt would cause undue hardship to the Veteran, as his expenses are more than his income. Denial of the waiver would defeat the purpose of the Veteran's non-service-connected pension, because it would deprive him of nearly all of his income. Waiving the debt would not result in unjust enrichment of the Veteran. The Veteran did not change his position to his detriment in relying on VA benefits. 

Considering that the Veteran mistakenly believed that notifying the VA health system of his incarceration was also a notification of the VA benefits system, that collecting the debt would cause undue hardship to the Veteran, and that waiving the debt would not result in unjust enrichment of the Veteran, the Board concludes that recovery of the overpayment is against equity and good conscience. The Board therefore grants a waiver of recovery of the overpayment debt.


ORDER

Waiver of recovery of overpayment of pension benefits in the amount of $19,348.77 is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


